IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


TZVETANKA K. GINTCHEVA,                    : No. 306 WAL 2020
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
MIROSLAV STANOEV,                          :
                                           :
                   Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 9th day of March, 2021, the Petition for Allowance of Appeal is

DENIED.